Citation Nr: 9906364	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  98-14 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
parents' Dependency and Indemnity Compensation (DIC) 
benefits, in the currently calculated amount of $799.84.






ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran was killed in action in Vietnam in September 
1968.  The appellant is the dependent mother of the deceased 
veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 decision of the Committee 
on Waivers and Compromises (the Committee) of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Committee denied waiver of an overpayment 
of DIC benefits in the amount of $799.84.  The overpayment in 
question was created as a result of excess income for period 
beginning June 1, 1997, and ending February 1, 1998.

The Board remanded this case in October 1998.  The requested 
development was accomplished and the case was returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The appellant has been in receipt of parents' DIC 
benefits for many years.

2.  In January 1998, based on information relating to the 
appellant's receipt of cash proceeds from the sale of her 
sister's house in May 1997, her DIC award was retroactively 
reduced, giving rise to an overpayment in the amount of 
$799.84.

3.  The appellant's failure to promptly notify VA of a change 
in income in May 1997 violated the reporting requirements 
applicable to her DIC award.

4.  The appellant is at fault with respect to creation of the 
overpayment by virtue of her failure to promptly notify the 
RO of a change in her income in May 1997.  It is not shown 
that any event, act of God, or physical or mental disorder 
prevented her from notifying VA of changes in her income at 
that time.

5.  Failure to make restitution would result in unfair gain 
to the appellant, and it is not shown by the evidence of 
record that recoupment of the overpayment through retroactive 
adjustments of her award would deprive her of the basic 
necessities of life.


CONCLUSION OF LAW

Recovery of an overpayment of parents' DIC benefits would not 
be against equity and good conscience.  38 U.S.C.A. 
§§ 5107(b), 5302(a), (c) (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent facts surrounding the creation of the 
overpayment at issue may be briefly set forth as follows:  
The veteran died in service in 1968.  The appellant, the 
veteran's mother, has been in receipt of parents' DIC for 
many years.  The record reflects that she has been advised on 
numerous occasions that her DIC award was based on income 
limitations and that accordingly, she was to promptly notify 
VA of any changes in her income.  However, the record 
reflects that she has had a number of overpayments of her DIC 
benefits in the past based on her failure to notify VA of 
receipt of interest income.  The overpayment of DIC benefits 
at issue on appeal was created in January 1998.  The RO's 
January 1998 termination notice letter reflects that the 
overpayment was based on the appellant's "Eligibility 
Verification Report" of December 1997 that revealed receipt 
of cash proceeds in the amount of $7,972 from the sale of her 
sister's house in May 1997, an amount which far exceeded the 
countable annual income limit for parent's DIC.  The law and 
applicable regulations provide that payment of DIC to parents 
of deceased veterans is based on annual income limitations.  
See 38 U.S.C.A. § 1315 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.25 (1998).

The appellant filed a request for waiver of the overpayment 
in March 1998.  The Committee denied her claim by decision in 
March 1998 on the basis that she was at fault in the creation 
of the debt for failure to timely notify VA of her receipt of 
the proceeds of the sale of her sister's house in May 1997.  
This appeal followed.  Financial status information obtained 
from the appellant during the pendency of the appeal reflects 
that she lives on Social Security and DIC benefits and that 
her monthly income exceeds her monthly expenses by a small 
amount ($25.00).  In addition, she has approximately $1,000 
in cash in the bank and nearly $8,000 in a burial account.  
She reports no monthly installment or past due accounts.

Analysis

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(a), (c) (West 1991).

"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:  fault of debtor; 
balancing of faults; undue financial hardship; collection 
would defeat purpose of the benefits; unjust enrichment to 
either VA or debtor; and changing position to one's 
detriment.  38 C.F.R. § 1.965(a) (1998).  The list of 
elements contained in the regulation is not, however, all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

The Board concludes that no fraud, misrepresentation or bad 
faith was involved in the creation of the overpayment and 
thus, consideration of wavier of recovery under the standard 
of equity and good conscience is not precluded by law.  38 
C.F.R. §§ 1.963(a), 1.965(b) (1998).

After having carefully considered the appellant's contentions 
and all of the other evidence of record, the Board concludes 
that a waiver of the overpayment of DIC benefits in the 
amount of $799.84 is not in order.  The Board finds that she 
bears responsibility for the creation of the debt.  The 
record in this case reflects that the appellant was aware of 
the income reporting requirements applicable to her award of 
parents' DIC benefits, and has been so for many years.  Thus, 
the appellant's failure to promptly notify VA of her receipt 
of cash proceeds from the sale of her sister's house in May 
1997 violated the reporting requirements of 38 C.F.R. § 3.660 
(1998).  Moreover, while she is elderly, it is not claimed or 
shown by the evidence that she was impaired in her ability to 
comprehend the reporting requirements, or that any event or 
act of God prevented her from notifying VA of the receipt of 
this income in May 1997.  Hence, the record clearly supports 
a finding that she was at fault in the creation of the 
overpayment.

With respect to whether recover of the overpayment would 
result in undue hardship to the appellant, the Board notes 
that the appellant's most recent Financial Status Report of 
December 1998 reflects that she had an approximate balance of 
monthly income to monthly expenses.  She listed no dependents 
or monthly installment/past due debts.  In addition, she 
reported cash in bank of $1,000 and nearly $8,000 in a burial 
account she set up for herself from the cash proceeds she 
acquired in May 1997 from the sale of her sister's house.  
She subsists on a fixed income, however, derived from receipt 
of monthly Social Security and DIC benefits.  Nevertheless, 
as it is not alleged or shown by this financial report that 
collection of the debt would deprive the appellant of the 
basic necessities of life (food, clothing, or shelter), and 
because the debt to the Government is entitled to as much 
consideration as any other debt incurred, the Board concludes 
that collection of the relatively small overpayment would not 
result in undue financial hardship.

The Board further finds that failure to make restitution of 
the overpayment totaling $799.84, would result in unfair gain 
to the appellant.  In effect, a waiver of this overpayment 
would allow the appellant to realize a gain (receipt of 
additional DIC benefits paid for the period between June 1997 
and February 1998 which she was not entitled to based on 
income limitations) based on her failure to promptly notify VA 
of a change in her income from receipt of the property sale 
proceeds in May 1997.  Under such circumstances, the element 
of equity and good conscience pertaining to undue financial 
hardship is not considered to be of such significance as to 
outweigh the other critical elements cited herein (i.e., the 
appellant's fault in creation of debt and unjust enrichment to 
her if debt was waived) which favor the Government's right to 
collect the overpayment.

The Board does not find applicable to the facts in this case 
the other elements of the standard of equity and good 
conscience discussed above.  Specifically, there is 
absolutely no evidence of fault on the part of VA, any 
evidence that collection of the debt, either in whole or in 
part, would defeat the purposes for which benefits were 
intended, or evidence that the appellant changed her position 
to her detriment by reliance on VA benefits by giving up some 
other valuable right or legal obligation.
Accordingly, in view of the above, the Board concludes that 
waiver of recovery of this overpayment is not in order, based 
on the standard of equity and good conscience.  38 C.F.R. 
§§ 1.963(a), 1.965(a) (1998).

For the reasons discussed above, the Board finds that the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Waiver of recovery of an overpayment of parents' DIC benefits 
in the amount of $799.84 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

